[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                            No. 05-16239                        AUG 15, 2006
                        Non-Argument Calendar                 THOMAS K. KAHN
                      ________________________                    CLERK


                        Agency Nos. A79-466-098
                             A79-466-099

FLOR MARIA MENESES-ALVAREZ,
FELIPE GONZALEZ-MENESES,
LUIS ARTURO GONZALEZ-PRADO,
a.k.a. Jorge Reyes Lora,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (August 15, 2006)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
      Flor Maria Meneses-Alvarez, Luis Gonzalez-Prado, and their son, Felipe

Gonzalez Meneses, seek review of the Board of Immigration Appeal’s decision

affirming the Immigration Judge’s order finding them removable and denying their

application for asylum and withholding of removal under the Immigration and

Nationality Act, and relief under the United Nations Convention Against Torture

and Other Cruel, Inhuman and Degrading Treatment or Punishment (CAT). See 8

U.S.C. §§ 1158, 1231; 8 C.F.R. § 208.16(c).

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). Here, the BIA issued its own decision, so we

review that.

      We review a legal challenge to the BIA’s decision de novo. Mohammed v.

Ashcroft, 261 F.3d 1244, 1247–48 (11th Cir. 2001). We review the BIA’s factual

determinations under the substantial evidence test and affirm its decision “if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir.

2005) (quotation marks and citation omitted). The substantial evidence test is

“deferential” and does not allow “re-weigh[ing] the evidence from scratch.”

Mazariegos v. U.S. Att’y Gen., 241 F.3d 1320, 1323 (11th Cir. 2001) (quotation

marks omitted). “To reverse the [BIA’s] fact findings, we must find that the record

                                           2
not only supports reversal, but compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d

1283, 1287 (11th Cir. 2003).

      “Credibility determinations likewise are reviewed under the substantial

evidence test.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir.

2004). “A credibility determination, like any fact finding, may not be overturned

unless the record compels it.” Forgue, 401 F.3d at 1287 (quotation marks and

citations omitted). Adverse credibility determinations must be made explicitly.

See Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). “Once an

adverse credibility finding is made, the burden is on the applicant alien to show

that the IJ’s credibility decision was not supported by ‘specific, cogent reasons’ or

was not based on substantial evidence.” Forgue, 401 F.3d at 1287 (citations

omitted). “[A]n adverse credibility determination alone may be sufficient to

support the denial of an asylum application” when there is no other evidence of

persecution. Id. However, an adverse credibility determination does not dispel the

IJ’s duty to consider other evidence produced by the asylum applicant. Id. “The

weaker an applicant’s testimony, . . . the greater the need for corroborative

evidence.” Yang, 418 F.3d at 1201.

      Here, the IJ expressly made an adverse credibility determination, and the

BIA affirmed it. The IJ found that the petitioners offered inconsistent testimony

regarding the date of an alleged incident in which the FARC threatened Meneses-

                                           3
Alvarez after a political meeting. The BIA agreed with the IJ that this was a

significant inconsistency and that it created doubt about whether the incident

actually occurred, especially since there was no police report. During the

encounter, the FARC allegedly demanded that Meneses-Alvarez stop her political

activities or her son would be kidnapped. The record supports the finding that the

incident was the first and primary encounter that Meneses-Alvarez had with the

FARC and that she and her husband provided inconsistent testimony regarding the

date when it occurred.

      The petitioners also argue that the BIA erred in finding that they were not

persecuted on account of Meneses-Alvarez’s political opinion and that, as a result,

they were not eligible for asylum. An alien who arrives in or is present in the

United States may apply for asylum. 8 U.S.C. § 1158(a)(1). Asylum may be

granted if the alien meets the INA’s definition of a “refugee.” 8 U.S.C.

§ 1158(b)(1)(A). A “refugee” is:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

statutory “refugee” status. Al Najjar, 257 F.3d at 1284.


                                          4
      To establish asylum eligibility, the alien must, with specific and credible

evidence, establish (1) past persecution on account of a statutorily listed factor, or

(2) a “well-founded fear” that the statutorily listed factor will cause future

persecution. 8 C.F.R. § 208.13(a), (b); see Al Najjar, 257 F.3d at 1287. The

applicant is required “to present specific, detailed facts showing a good reason to

fear that he or she will be singled out for persecution on account of [a statutory

factor].” Id. at 1287 (quotation marks and citation omitted).

      “[P]ersecution on account of . . . political opinion . . . is persecution on

account of the victim’s political opinion, not the persecutor’s.” INS v. Elias-

Zacarias, 502 U.S. 478, 482, 112 S. Ct. 812, 816 (1992) (quotation marks omitted).

It is not enough for an asylum applicant to show that he has a political opinion; he

must show that he was persecuted because of that opinion. Id. at 483, 112 S. Ct. at

816. “It is not enough to show that [the applicant] was or will be persecuted or

tortured due to [his] refusal to cooperate with the guerillas.” Sanchez v. U.S. Att’y

Gen., 392 F.3d 434, 438 (11th Cir. 2004).

      In this case, substantial evidence supports the BIA’s and IJ’s finding that the

petitioners failed to establish a nexus between the harm suffered and Meneses-

Alvarez’s political opinion. Gonzalez-Prado’s testimony from his credible fear

interview suggests that the petitioners were targeted because they would not

comply with the FARC’s extortionate demands, rather than as a result of a political

                                           5
opinion. The documentary evidence in the record does not compel the conclusion

that they were targeted because of Meneses-Alvarez’s membership in and activities

in support of the Liberal Leftist Party because the police reports Gonzalez-Prado

filed indicated that the motive for the threats was extortion. Other than her initial

encounter with FARC, the incidents about which Meneses-Alvarez testified

appeared to have been motivated by the FARC’s need for resources (including

food and radios), extortion, and the desire to recruit her son, rather than being

based on her political connections and activities. Also, the 2001 U.S. Department

of State Country Report on Human Rights Practices for Colombia stated that

guerrillas often targeted those who refused to submit to recruitment or extortion.

      Thus, the evidence in the record supports the conclusion that the harm the

petitioners suffered was motivated by the guerrillas’ desire for financial gain or by

the petitioners’ failure to cooperate with them, not because of an actual or imputed

political opinion. Although the evidence may permit a conclusion that the

guerrillas were partially motivated by the petitioners’ political opinion, it does not

compel such a conclusion. Therefore, BIA did not err in finding the petitioners

ineligible for asylum. See Mendoza, 327 F.3d at 1287.

      A petitioner who cannot demonstrate asylum eligibility is likewise ineligible

for withholding of removal. Al-Najjar, 257 F.3d at 1292–93. Therefore, because




                                           6
petitioners’ asylum claim fails, their claim for withholding of removal also fails.

See id.

         Finally, the petitioners contend that they were denied due process because

their Spanish language interpreter was not sworn in. They argue the BIA erred in

finding that they had the burden of showing they were harmed by that procedural

error.

          “We review constitutional challenges de novo.” Lonyem v. U.S. Att’y

Gen., 352 F.3d 1338, 1341 (11th Cir. 2003). Aliens present in the United States

are entitled to due process under the Fifth Amendment of the Constitution.

Fernandez-Bernal v. U.S. Att’y Gen., 257 F.3d 1304, 1311 (11th Cir. 2001). “In

order to establish a due process violation, an alien must show that he or she was

deprived of liberty without due process of law, and that the asserted error caused

him substantial prejudice.” Garcia v. U.S. Att’y Gen., 329 F.3d 1217, 1222 (11th

Cir. 2003) (citations omitted). The BIA correctly placed the burden on the

petitioners to show that they were prejudiced by the IJ’s failure to swear in the

interpreter. The petitioners have not shown that they suffered substantial prejudice

because they do not point to any error by the interpreter. Accordingly, the

petitioners have failed to establish that their asylum hearing violated their right to

due process under Garcia, 329 F.3d at 1222.

         Because we find no reversible error, we deny the petition for review.

         PETITION DENIED.

                                            7